UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):February 24, 2011 THE SHERIDAN GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 333-110441 52-1659314 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 11311 McCormick Road, Suite 260, Hunt Valley, Maryland21031-1437 (Address of Principal Executive Offices) (Zip Code) (410) 785-7277 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On February 24, 2011, The Sheridan Group, Inc. announced via press release that it had commenced a cash tender offer for any and all of its $142,900,000 aggregate principal amount of 10 1/4% Senior Secured Notes due 2011 (the “Notes”) and a related consent solicitation to amend the indenture and the security documents relating to the Notes. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits The Sheridan Group, Inc. Press Release dated February 24, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 25, 2011 THE SHERIDAN GROUP, INC. By: /s/ Robert M. Jakobe Name: Robert M. Jakobe Title:Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description The Sheridan Group, Inc. Press Release dated February 24, 2011
